Citation Nr: 1412990	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  11-25 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim for service connection for a disability manifested by fatigue, chest pain, sleep disturbances, and muscle and joint pain.

2.  Entitlement to service connection for a disability manifested by fatigue, chest pain, sleep disterbances, muscle and joint pain, to include as due to an undiagnosed illness or other qualifying, chronic disability pursuant to 38 U.S.C.A. § 1117.

3.  Entitlement to service connection for a sleep disorder, including sleep apnea, , to include as due to an undiagnosed illness or other qualifying, chronic disability pursuant to 38 U.S.C.A. § 1117.

4.  Whether new and material evidence has been received in order to reopen a claim for service connection for a bilateral eye disability.

5.  Entitlement to service connection for a bilateral eye disability.  

6.  Whether new and material evidence has been received in order to reopen a claim for service connection for a bilateral knee disability. 

7.  Entitlement to service connection for a bilateral knee disability.

8  Whether new and material evidence has been received in order to reopen a claim for service connection for right foot cellulitis.

9.  Entitlement to service connection for right foot cellulitis.

10.  Whether new and material evidence has been received in order to reopen a claim for service connection for a disability manifested by dizziness.

11.  Entitlement to service connection for a disability manifested by dizziness, to include as secondary to service-connected migraine headaches.  

12.  Whether new and material evidence has been received in order to reopen a claim for service connection for a low back disability.

13.  Entitlement to service connection for a low back disability.  

14.  Entitlement to a rating in excess of 10 for plantar keratosis of the left metatarsal post-operative.  

15.  Entitlement to a rating in excess of 10 percent for claw foot deformity, right foot with rigid hammer toe deformity of the proximal interphalangeal joint, third digit, with right foot degenerative arthritis.

16.  Entitlement to a rating in excess of 10 percent for migraine headaches.  

17.  Entitlement to a compensable rating for bilateral hearing loss.  

18.  Entitlement to a compensable rating for left wrist ganglion cyst.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had 20 years of active duty service until his retirement in June 1994.   

This matter comes before the Board of Veterans' Appeal (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Veteran testified at a personal RO hearing in June 2010 and at a Board hearing before the undersigned Veterans Law Judge in March 2012.  The transcripts have been associated with the claims file.   

As regards to characterization of the new and material issues and service connection issues on appeal, the Board has a legal duty under 38 U.S.C.A.  §§ 5108, 7104 (West 2002) to address the question of whether new and material evidence has been received to reopen a claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claims has been received and, in view of the Board's favorable disposition on the Veteran's request to reopen the claims on appeal, the Board has characterized the issues on appeal as  encompassing both matters as set forth on the title page.

In so doing, the Board has considered the recent decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  In that decision, the Federal Circuit held that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury.  Rather, the two claims must be considered independently.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  In this case,  the Veteran was previously denied service connection for these disabilities under the same general description based on the same incidents in service.  As such, the Board finds that the Veteran's current claims for service connection for are not "new" claims, and that new and material evidence is required in order for the Board to consider the substantive merits of the claims for service connection.

The U. S. Court of Appeals for Veterans Claims (Court) recently found that the use of 'condition(s)' in regulation 38 C.F.R.  § 3.159(a)(3) indicates that a single claim can encompass more than one condition and that an appellant can reasonably expect that alternative current conditions within the scope of the filed claim will be considered.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of Clemons, and the Veteran's assertions, for clarification purposes, the Board has characterized the issues on appeal as set forth on the front page.  

The Board observes that the issue of entitlement to service connection for posttraumatic stress disorder (PTSD) was also on appeal from the April 2010 rating decision.  However, a subsequent rating decision issued in September 2011 granted service connection for this disability.  At the Board hearing, the Veteran asserted that he filed a notice of disagreement to the initial rating assigned.  Nevertheless, review of the claims file does not reveal any notice of disagreement pursuant to 38 C.F.R. § 20.201.  As such, this matter is not currently before the Board and the issue of entitlement to an increased rating for PTSD is referred back to the RO for appropriate action.  Further, in September 2013 and December 2013, the Veteran filed new claims for service connection for bilateral carpal tunnel syndrome as well as left hip, left ankle and shoulder disabilities.  The September 2013 statement also requested service connection for disabilities currently on appeal and thus addressed herein.  Nevertheless, it does not appear that these other disabilities have been adjudicated by the RO.  As such, these matters are also referred back to the RO for appropriate action.  

Moreover, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that, with the exception of additional VA treatment records dated to September 2013, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, a review of the Veteran's VBMS file reveals that with the exception of the December 2013 new claim for service connection, the documents again are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

The Board observes that the RO has not reviewed the additional VA treatment records in association with the current appeal.  The most recent records reviewed in the September 2011 statement of the case dated from 2011.  Nevertheless, as the Board is reopening the service-connection claims and remanding all of the remaining issues for further development, the RO will have the opportunity to consider these records on remand. 

The Board has reopened the matters on appeal and the remaining service connection issues and increased rating issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In a July 1997 decision, the Board denied claims for service connection for bilateral knee disability, described as bilateral suprapatellar bursitis, right foot cellulitis and low back pain.

2.  Evidence associated with the record since the July 1997 Board denial of the claims for service connection for bilateral knee disability, described as bilateral suprapatellar bursitis, right foot cellulitis and low back pain includes new evidence that relates to an unestablished fact necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims.

3.  In an August 1998 decision, the Board denied claims for service connection for left eye chalazion, right eye herpes/conjunctivitis, chest pain and dizziness.

4.  Evidence associated with the record since the August 1998 Board denial of the claims for service connection for left eye chalazion, right eye herpes/conjunctivitis, chest pain and dizziness includes new evidence that relates to an unestablished fact necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims.

5. In a May 1999 rating decision, the RO denied service connection for fatigue, muscle pain, joint pain and sleep disturbances; the Veteran did not initiate an appeal from this determination and new and material evidence was not received within one year.

6.  Evidence associated with the record since the May 1999 RO denial of the claims for service connection for fatigue, muscle pain, joint pain and sleep disturbances includes new evidence that relates to an unestablished fact necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims.



CONCLUSIONS OF LAW

1.  The July 1997 decision in which the Board denied service connection for bilateral knee disability, described as bilateral suprapatellar bursitis, right foot cellulitis and low back pain is final.  38 U.S.C.A. § 7104  (West 2002 & Supp. 2013); 38C.F.R. § 20.1100 (2013).

2.  The additional evidence presented since the July 1997 Board decision is new and material, and the claims for service connection for bilateral knee disability, described as bilateral suprapatellar bursitis, right foot cellulitis and low back pain are reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. 
§ 3.156 (2013).

3.  The August 1998 decision in which the Board denied service connection for left eye chalazion, right eye herpes/conjunctivitis, chest pain and dizziness is final.  38 U.S.C.A. § 7104  (West 2002 & Supp. 2013); 38C.F.R. § 20.1100 (2013).

4.  The additional evidence presented since the August 1998 Board decision is new and material, and the claims for service connection for left eye chalazion, right eye herpes/conjunctivitis, chest pain and dizziness are reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2013).

5.  The May 1999 rating decision denying service connection for fatigue, muscle pain, joint pain and sleep disturbances, is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. § 20.200, 20.201, 20.302 (2013).

6.  The additional evidence presented since the May 1999 rating decision is new and material, and the claims for service connection for fatigue, muscle pain, joint pain and sleep disturbances, are reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

As the Board's decision to reopen the Veteran's claims is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issues is deferred pending additional development consistent with the VCAA.

Applicable law provides that a claim which is the subject of a prior final decision may nevertheless be reopened if new and material evidence is presented or secured.  38 U.S.C.A. § 5108.  New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

If new and material evidence is received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68   (Fed. Cir. 2011). "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).

In Shade v. Shinseki, 24 Vet. App 110 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R.  § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R.  § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  The Court further held it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."  

Bilateral Knee Disability, Right Foot Cellulitis and Low Back Pain

In a July 1997 decision, the Board denied service connection for a bilateral knee disability, right foot cellulitis and low back pain because there were no objective findings of a current disability.  The July 1997 Board decision is considered final.  38 U.S.C.A. § 7104.  

Since the July 1997 Board decision, additional evidence has been associated with the claims file including, in pertinent part, additional VA treatment records as well as the Veteran's RO and Board hearing testimony.  Importantly, the Veteran has testified that he continues to experience bilateral knee pain, low back pain and right foot problems related to incidents in service.  The Board notes that the Veteran is competent to report current symptoms.  See 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376   (Fed Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336  (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  See also Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. Sept. 14, 2009) ("in some cases, lay evidence will be competent and credible evidence of etiology").
  
Thus, given the Veteran's competent lay statements concerning current symptoms that may indicate the presence of a current disability, in accordance with Shade, the evidence submitted since the July 1997 decision is new and material as it is not redundant of evidence already in the record in July 1997, and relates to the unestablished fact of whether the Veteran has current chronic disabilities.  See 38 C.F.R. § 3.156(a).  Accordingly, the issues of entitlement to service connection for bilateral knee disability, right foot cellulitis and low back disability are reopened.  38 U.S.C.A. § 5108.

Left Eye Chalazion, Right Eye Herpes/Conjunctivitis, Chest pain and Dizziness

In an August 1998 decision, the Board denied service connection for right eye herpes/conjunctivitis and chest pain because there were no objective findings of a current disability.  With respect to the left eye chalazion, the Board found that there was no evidence of a chronic disorder and there was no evidence that the currently diagnosed mild Meibomian disease was related to service.  The issue of service connection for dizziness was treated as part and parcel of the issue of service connection for headaches.  In the Board decision, the Board granted service connection for headaches, but was silent with respect to the Veteran's claimed dizziness.  The Board observes that in determining whether the Veteran's claim had been previously adjudicated, the key question is whether sufficient notice was provided to the Veteran that would allow him to reasonably understand that he would not be awarded benefits for the disability asserted in his pending claim and thus decide for himself whether to accept the decision or seek redress elsewhere.  Jones v. Shinseki, 619 F.3d 1368, 1373   (Fed. Cir. 2010); see also Adams v. Shinseki, 568 F.3d 956, 965   (Fed. Cir. 2009) ("[T]he implicit denial rule is, at bottom, a notice provision.").  The key question in the implicit denial inquiry is whether it would be clear to a reasonable person that VA's action that expressly refers to one claim is intended to dispose of others as well.

Given that service connection was clearly awarded for headaches, but there was no mention of a similar award for dizziness, a reasonable person would have interpreted the decision as evidencing the Board's intent to dispose of any claim for dizziness.  As such, the Board finds that the claim for dizziness was implicitly denied in the August 1998 rating decision.  In sum, the August 1998 Board decision is also considered final with respect to all of these disabilities.  38 U.S.C.A. § 7104.  

Since the August 1998 Board decision, additional evidence has been associated with the claims file including in pertinent part additional VA treatment records as well as the Veteran's RO and Board hearing testimony.  Importantly, the Veteran has testified that he continues to experience symptoms associated with both eyes as well as chest pain related to the incidents in service.  He has also asserted that his dizziness is associated with his service-connected headaches.  Additional private treatment records do show that the Veteran had dizziness accompanying his headaches.  Again, the Veteran is competent to report current symptoms as well as pertinent symptomatology since service.  
  
Thus, given the Veteran's competent lay statements concerning current symptoms that may indicate the presence of a current disability related to service, in accordance with Shade, the evidence submitted since the August 1998 rating decision is new and material as it is not redundant of evidence already in the record in August 1998, and relates to the unestablished fact of whether the Veteran has a current chronic disability related to service.  See 38 C.F.R. § 3.156(a).  Accordingly, the issues of entitlement to service connection for bilateral eye disability, chest pain and dizziness are reopened.  38 U.S.C.A. § 5108.

Fatigue, Muscle Pain, Joint Pain and Sleep Disturbances

In a May 1999 rating decision, the RO denied the claim for service connection for fatigue, muscle pain, joint pain and sleep disturbances.  The RO denied the claim because there was no objective evidence of a chronic undiagnosed illness involving fatigue, muscle pain, joint pain and sleep disturbance.  The Veteran failed to initiate an appeal from this decision and new and material evidence was not received within one year.  Under these circumstances, the Board must find that the May 1999 rating decision became final.  38 U.S.C.A. § 7105(c).  

Additional evidence has been associated with the claims file since the May 1999 rating decision, including additional private treatment records, VA treatment records and the Veteran's RO and Board hearing testimony.  Importantly, a March 2002 private treatment records showed complaints of fatigue, malaise and generalized weakness.  At the hearings, the Veteran testified that he continued to experience these symptoms.  Moreover, at the RO hearing, the Veteran reported that he had been diagnosed with sleep apnea. 

Thus, as the additional lay and medical evidence indicates that the Veteran continues to suffer symptoms of fatigue as well as muscle and joint pain and sleep disturbances, the evidence submitted since the May 1999 rating decision is new and material as it is not redundant of evidence already in the record in May 1999 and relates to the unestablished fact of whether the Veteran suffers from a disability manifested by fatigue, muscle and joint pain and sleep disturbances related to service.  See 38 C.F.R. § 3.156(a).  Accordingly, the matters of entitlement to service connection for these issues is reopened.  38 U.S.C.A. § 5108.


ORDER

New and material evidence having been received, the petition to reopen the claims of service connection for bilateral knee disability, described as bilateral suprapatellar bursitis, right foot cellulitis, low back pain, left eye chalazion, right eye herpes/conjunctivitis, chest pain, dizziness, fatigue, muscle pain, joint pain and sleep disturbances, is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

Initially, as noted above, the Board observes that additional VA treatment records dated up to September 2013 were associated with the Veteran's Virtual VA record, but have not been considered by the RO with respect to these issues.  The appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 2002) contemplates that all evidence will first be reviewed at the RO so as not to deprive the claimant of an opportunity to prevail with his claim at that level.  See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  When the agency of original jurisdiction receives evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the statement of the case or a supplemental statement of the case, it must prepare a supplemental statement of the case reviewing that evidence.  38 C.F.R. § 19.31(b)(1).  

Further, when evidence is received prior to the transfer of a case to the Board a supplemental statement of the case must be furnished to the veteran, and his or her representative, if any, as provided in 38 C.F.R. § 19.31 unless the additional evidence is duplicative or not relevant to the issue on appeal.  38 C.F.R. 
§ 19.37(a).  There is no legal authority for a claimant to waive, or the RO to suspend, this requirement.  38 C.F.R. § 20.1304(c).  Accordingly, these matters must be remanded to the RO/AMC for review of the additional medical evidence, in the first instance, and for issuance of an SSOC reflecting such consideration.   

In light of reopening the issues of service connection for bilateral knee disability, described as bilateral suprapatellar bursitis, right foot cellulitis, low back pain, left eye chalazion, right eye herpes/conjunctivitis, chest pain, dizziness, fatigue, muscle pain, joint pain and sleep disturbances, the Board finds that further development is necessary.  Service treatment records documents complaints pertaining to the eyes, right foot cellulitis, low back pain, suprapatellar bursitis, chest pain and dizziness.  Moreover, service personnel records clearly document that the Veteran was stationed in the Southwest Asia Theatre of operations.  Importantly, the Veteran has testified that he has experienced continuing symptomatology with respect to these disabilities since service.  He has also reported that his dizziness is secondary to his service-connected headaches.  

Importantly, the Veteran has not been afforded current VA examinations with etiological opinions with respect to these issues.  Under the circumstances, the Veteran should be afforded appropriate VA examinations to determine whether these disabilities are related to service.  38 C.F.R. § 3.156; see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With respect to the issues of increased rating for plantar keratosis, claw toe of the right foot, headaches, bilateral hearing loss and left wrist cyst, the Veteran was last afforded VA examinations addressing the severity of his feet and headaches in June 2011 and for his hearing loss and left wrist cyst in January 2010.  However, at the Board hearing, the Veteran indicated that these disabilities had increased in severity.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is evidence of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  Thus, based on the Veteran's hearing testimony, the Board finds that new VA examinations are necessary to determine the current severity of the Veteran's disabilities.   See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Lastly, the RO/AMC also should attempt to obtain the Veteran's up-to-date VA and private treatment records.  As noted above, the most recent VA treatment records associated with the Veteran's Virtual VA record date from September 2013.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for the disabilities on appeal.  Obtain all VA treatment records which have not been obtained already, to include any records dated from September 2013 to the present.  Once signed releases are received from the Veteran, obtain all identified private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.    

2.  After all outstanding records have been associated with the claims file, schedule the Veteran for a VA examination by a medical professional with the appropriate expertise to determine the nature and etiology of the Veteran's claimed disability manifested by fatigue, chest pain, muscle and joint pain and sleep disturbances.  The claims file must be made available to the examiner for review.  The examiner should identify any objective evidence of the Veteran's claimed fatigue, chest pain, muscle and joint pain, and sleep disturbances; render a diagnosis with respect to each claimed symptom which is due to a known clinical diagnosis, to include addressing whether the Veteran has a diagnosis of sleep apnea; and, provide an opinion with respect to each currently diagnosed disorder as to whether it is at least as likely as not (a 50% or higher degree of probability) that the disorder is etiologically related to the Veteran's military service.  

The examiner should also specifically identify any objectively demonstrated symptoms that are not attributable to a known clinical diagnosis and whether such constitute a medically unexplained chronic multisymptom illness.  The examiner should further indicate whether such disabilities existed for 6 months or more or whether they exhibit intermittent worsening over a 6 month period.  

The examiner should provide the supporting rationale for each opinion expressed with consideration of the medical and lay evidence of record.

3.  After all outstanding records have been associated with the claims file, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current bilateral eye disorders.  The claims file must be made available to the examiner for review.  After reviewing the claims file and examining the Veteran, the examiner should clearly delineate all disorders of the left and right eyes.  Thereafter, the examiner should whether it is at least as likely as not (a 50% or higher degree of probability) that any current disability of the left and right eyes are related to service.  In rendering the requested opinion, the examiner should specifically indicate whether any current disability is at least as likely as not the result of in-service aggravation (worsening beyond natural progression) of any congenital or developmental abnormality by superimposed injury or disease.  The examiner should provide the supporting rationale for each opinion expressed with consideration of the medical and lay evidence of record.

4.  After all outstanding records have been associated with the claims file, schedule the Veteran for an appropriate VA orthopedic examination to determine the nature and etiology of any current bilateral knee and low back disabilities as well as address the severity of the Veteran's service-connected left and right foot disabilities.  The claims file must be made available to the examiner for review.  Any medically indicated tests, such as x-rays, should be accomplished

After reviewing the claims file and examining the Veteran, the examiner should clearly delineate all current disabilities of the knees and low back.  Thereafter, the examiner should determine whether it is at least as likely as not (a 50% or higher degree of probability) that any current disability of the knees and back are related to service, to include the Veteran's duties described as lifting and installing heavy radio equipment and generators.  The examiner should provide the supporting rationale for each opinion expressed with consideration of the medical and lay evidence of record.

With respect to the Veteran's service-connected left and right foot disabilities, examination findings should be reported to allow for application of pertinent rating criteria for foot disabilities.  The examiner should specifically determine whether the Veteran's foot disabilities should be characterized as moderate, moderately severe, or severe.   

5.  After all outstanding records have been associated with the claims file, schedule the Veteran for an appropriate VA skin examination to determine the nature and etiology of any current right foot cellulitis as well as address the severity of the Veteran's service-connected left wrist ganglion cyst.  The claims file must be made available to the examiner for review.  Any medically indicated tests, such as x-rays, should be accomplished

After reviewing the claims file and examining the Veteran, the examiner should clearly indicate whether the Veteran has any residuals of right foot cellulitis.  If so, the examiner should determine whether it is at least as likely as not (a 50% or higher degree of probability) that any current residuals are related to the incident documented in the service treatment records.  The examiner should provide the supporting rationale for each opinion expressed with consideration of the medical and lay evidence of record.

With respect to the Veteran's service-connected left wrist ganglion cyst, examination findings should be reported to allow for application of pertinent rating criteria for skin disorders.  The examiner should specifically determine whether the cyst is painful and/or causes any functional limitations of the wrist.   

6.  After all outstanding records have been associated with the claims file, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his service-connected migraine headaches as well as the etiology of any disability manifested by dizziness.  The claims file should be provided to the examiner for review.  The Veteran should be asked to provide a complete medical history, if possible.  All appropriate testing should be conducted.  

With respect to the Veteran's headaches, the examiner should describe all manifestations and symptoms of the service-connected headaches.  The examiner should assess the severity of the headaches (to include whether headaches are prostrating or completely prostrating), the frequency of the headaches, and the duration of the headaches.  In addition, the examiner is asked to address whether the Veteran's headaches are productive of, or capable of producing, severe economic inadaptability, and to provide supporting findings for conclusions reached in this regard.

With respect to the Veteran's disability manifested by dizziness, the examiner should reply to the following: a) does the Veteran have a separate disability manifested by dizziness; b) if so, whether the dizziness disability is at least as likely as not (a 50% or higher degree of probability) related to service, to include his service in the Southwest Asia Theatre of Operations; c) whether it is at least as likely as not (a 50% or higher degree of probability) that any diagnosed dizziness disability is proximately due to, or caused by, the Veteran's service-connected headache disability; d) Whether it is at least as likely as not (a 50% or higher degree of probability) that any diagnosed dizziness disability has been aggravated by the Veteran's service-connected headache disability.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.
. 
A detailed rational for all opinions given must be provided.

7.  After all outstanding records have been associated with the claims file, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his service-connected bilateral hearing loss.  The claims file should be provided to the examiner for review.  The Veteran should be asked to provide a complete medical history, if possible.  All appropriate testing should be conducted.  The examiner should provide detailed information regarding the impact of the Veteran's service-connected bilateral hearing loss on his daily functioning.

8.  In the interest of avoiding future remand, the RO should then review the examination reports to ensure that the above questions have been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the examination reports. 
  
9.  After completing the requested actions, and any additional notification and/or development warranted by the record, the RO should readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.   Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


